DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance:  The prior art fails to disclose or render obvious the claimed combination including a controller for an aftertreatment system comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the one or more processors to: determine, based on a current temperature of the aftertreatment system, that the aftertreatment system is in a cold-operation mode; initiate a low engine-out NOx (LEON) mode by controlling a component of a vehicle containing the aftertreatment system to decrease an engine-out NOx (EONOx) amount and to increase exhaust energy relative to a normal operation mode for an engine; receive information indicative of an operating status of the vehicle during the LEON mode; based on the information indicative of the operating status of the vehicle during LEON mode, disengage the LEON mode; subsequent to disengaging the LEON mode, initiate a thermal management (TM) mode for the aftertreatment system based on the information indicative of the operating status of the vehicle during the LEON mode; receive information indicative of an operating status of the vehicle during the TM mode; and based on the information indicative of the operating status of the vehicle during TM mode, disengage the TM mode.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of seven patents:
	Gupta et al. (Pat./Pub. No. US 2015/0240682), Hitomi et al. (Pat./Pub. No. US 2011/0067679), De Smet et al. (Pat./Pub. No. US 2019/0284978), Dean et al. (Pat./Pub. No. US 2014/0144414), Guo et al. (Pat./Pub. No. US 2011/0139136), Lewis et al. (Pat./Pub. No. US 2005/0205037), and Saito (Pat./Pub. No. US 6382177), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        July 29, 2022